ACCEPTED
                                                                                       01-15-00319-cv
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 5/5/2015 11:05:05 AM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK



                            C ASE N O . 01-15-00319-CV
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                            In the First Court of Appeals         HOUSTON, TEXAS
                                   Houston, Texas             5/5/2015 11:05:05 AM
                                                              CHRISTOPHER A. PRINE
                                                                      Clerk

                              Q’Max America, Inc.
                       d/b/a Q’Max America Solutions, Inc.
                d/b/a Q’Max Solutions d/b/a Q’Max Solutions, Inc.,
                                   Appellant

                                          v.

                                 Screen Logix, LLC,
                                      Appellee


                From the 125th District Court, Harris County, Texas
                             Cause No. 2015-05002


                          APPELLANT Q’MAX AMERICA’S
                         MOTION FOR EXTENSION OF TIME



       Appellant Q’Max America Inc. files this unopposed motion to extend

time, pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6. Q’Max

America respectfully requests a brief, two-week extension of the May 13, 2015

deadline to file its appellant’s brief.




005614\00003\1375176.1
                              MOTION TO EXTEND
       This is an accelerated appeal from an interlocutory order granting a

temporary injunction. The record on appeal became complete when the

reporter’s record was filed on April 23, 2015. Q’Max America’s appellant’s

brief is due 20 days later, on May 13, 2015. See TEX. R. APP. P. 38.6(a).

       Currently pending the Court’s consideration is a motion to dismiss this

appeal filed by appellee Screen Logix, LLC. Q’Max America filed its response

on April 27, 2015.

       In the meantime, Q’Max America seeks a two-week extension—until

May 27, 2015—to file its appellant’s brief. This is Q’Max America’s first

request for an extension of time in connection with its appellant’s brief, which

is needed in light of the following responsibilities of its counsel:

       • Preparing for and attending a hearing to defend against an
         application for a temporary restraining order and temporary
         injunction on May 8, 2015, in Cause No. 15-001017-CV-272,
         American Momentum Bank v. George Lea et al., pending in the
         272nd Judicial District Court in Brazos County, Texas;

       • Preparing briefing in response to two summary judgment
         motions due on May 6 and May 25, 2015, in Cause No. 2013-
         CI-11965, Siete Acres, LLC. v. Midway Austin Highway Partners,
         LP., et al., pending in the 73rd Judicial District Court in Bexar
         County, Texas;




                                         2
005614\00003\1375176.1
       • Preparing for and attending a related summary judgment
         hearing on May 13, 2015 in Cause No. 2013-CI-11965, Siete
         Acres, LLC. v. Midway Austin Highway Partners, LP., et al.,
         pending in the 73rd Judicial District Court in Bexar County,
         Texas; and

       • Preparing for and attending a hearing on Q’Max America’s
         motion to dismiss on May 18, 2015, in the underlying lawsuit
         in this case.

       This motion is not brought for purposes of delay, but rather to allow

counsel adequate time to present the issues in this appeal as thoroughly and

precisely as possible, and so that justice may be done.

                          CONCLUSION AND PRAYER
       Q’Max America respectfully requests a two-week extension of the

deadline to file its appellant’s brief—until May 27, 2015—or until such later

date as the Court may determine appropriate.




                                        3
005614\00003\1375176.1
                         Respectfully submitted,

                         BOYARMILLER


                         By: /s/ Whitney Rawlinson
                            Chris Hanslik
                            State Bar No. 00793895
                            Kasi Chadwick
                            State Bar No. 24087278
                            Whitney Rawlinson
                            State Bar No. 24068655
                            4265 San Felipe, Suite 1200
                            Houston, Texas 77027
                            713.850.7766 – Telephone
                            713.552.1758 – Facsimile
                            chanslik@boyarmiller.com
                            kchadwick@boyarmiller.com
                            wrawlinson@boyarmiller.com

                         ATTORNEYS FOR APPELLANT




                         4
005614\00003\1375176.1
                         CERTIFICATE OF COMPLIANCE

      I do hereby certify that this document complies with the typeface
requirements of Texas Rule of Appellate Procedure 9.4(e) because it has been
prepared in a proportionally-spaced typeface using Microsoft Word 2010 in
14-point Bell MT font.


                                    /s/ Whitney Rawlinson
                                    Whitney Rawlinson




                                     5
005614\00003\1375176.1
                    CERTIFICATE OF CONFERENCE AND SERVICE

      I certify that on May 4, 2015, counsel for appellant conferred with
counsel for appellee regarding the substance of this motion, and counsel for
appellee indicated that he was unopposed.

      I further certify that on May 5, 2015, a true and correct copy of the
foregoing document was sent to all counsel of record as indicated below by e-
service:

               NISTICO, CROUCH & KESSLER, P.C.
               Joseph F. Nistico, Jr
               Jonathan Peirce
               1900 West Loop South, Suite 800
               Houston, Texas 77027
               713.781.2889 - Telephone
               713.781.7222 - Facsimile
               jnistico@nck-law.com
               jpeirce@nck-law.com

               THE FORBES FIRM, PLLC
               Lucy H. Forbes
               2114 Woodcrest Drive
               Houston, Texas 77018
               832.620.3030 - Telephone
               832.532.3789 - Facsimile
               lucy@forbesfirm.com

               THE LAW OFFICE OF KATHLEEN O’CONNOR
               Kathleen A. O’Connor
               4400 Post Oak Parkway, Suite 2360
               Houston, Texas 77027
               713.225.9000 - Telephone
               713.222.6126 – Facsimile
               kat.a.oconnor@gmail.com


                                      /s/ Whitney Rawlinson
                                      Whitney Rawlinson


                                          6
005614\00003\1375176.1